Citation Nr: 9914383	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran performed recognized service from August 1941 to 
December 1941 in a prewar service status; in a beleaguered 
status from December 1941 to May 1942; from May 1942 to 
August 1942 as a prisoner of war (POW); from August 1942 to 
February 1945 in a no casualty status; in a status under MPA 
terminated for one day in February 1945; and from February 
1945 to February 1946 in regular PA service.  The veteran 
died in January 1997, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

By an April 1998 determination, the RO advised the appellant 
that her claim for accrued benefits was denied as the veteran 
did not have a claim pending at the time of his death.  Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The appellant did 
not file a notice of disagreement.  In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision). 


FINDINGS OF FACT

1. The veteran died on January [redacted], 1997, at 76 
years of age.


2. The veteran was prisoner of war. 

3. The immediate cause of death was listed as 
cardiorespiratory arrest with the antecedent cause being 
bronchopneumonia.  The underlying cause of death was 
listed as cancer of the prostate with metastasis.

4. At the time of the veteran's death, service connection was 
in effect for severe malnutrition and malaria.

5. No competent evidence has been submitted to show that the 
veteran had a disorder linked to service which caused or 
contributed to his death.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. §§ 
1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including 
particularly, autopsy reports.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically, it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

The threshold question to be addressed in this case is 
whether the appellant has presented a well-grounded claim for 
service connection for the cause of the veteran's death. 

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim under [38 U.S.C.A. §] 
5107(a).  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Murphy at 81.  A claimant would not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak at 611.  If she has not presented a well-grounded 
claim, then the appeal must fail and there is no duty to 
assist further in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

It has also been determined that a well-grounded claim 
requires (1) medical evidence of a current disability, (2) 
lay or medical evidence of a disease or injury in service, 
and (3) medical evidence of a link between the current 
disability and the in-service injury or disease. Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The Board notes that the Court has held that there is some 
duty to assist a claimant in the completion of an application 
for benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted. 

In this case, the veteran's death certificate indicates that 
the veteran died on January [redacted], 1997, at 76 years of 
age.  No autopsy was performed.  The immediate cause of death 
was listed as cardiorespiratory arrest with the antecedent 
cause being bronchopneumonia.  The underlying cause of death 
was listed as cancer of the prostate with metastasis.  

On review of the record on appeal, there is no enlistment 
physical examination.  A service department record dated in 
April 1945 reflects that the veteran had malaria on his 
release from a concentration camp.  A separation physical 
examination dated in May 1946 reflects that the deceased 
veteran's cardiovascular system, lungs, genito-urinary, 
mouth, and gums were evaluated as normal.  No additional 
remarks were made or defects noted on the separation 
examination.  At the time of the veteran's death, service 
connection was in effect for severe malnutrition rated as 10 
percent disabling and malaria, rated as non-compensable.  A 
summary of the veteran's medical history, and other 
information, since service separation are as follows.

The veteran was reportedly admitted to the V. Luna General 
Hospital in July 1958 and discharged in October 1958 as 
reflected in an April 1997 certification from the hospital 
registrar.  The statement does not disclose the reason for 
the hospitalization.  According to the hospital registrar, 
clinical records covering the period mentioned were 
destroyed.  

A medical record dated in December 1987 reflects epigastric 
pain daily, no relation to food intake, and easy fatigue.  
The examiner's diagnoses were not related to malaria or 
malnutrition.  Related medical records for the period of 1988 
to 1993 reflect evaluations for rhonchi, rales, and benign 
prostatic hypertrophy (BPH).  

The veteran was reportedly evaluated for hypertension in 
August 1989 by Dr. Siasoco as reflected in a July 1997 
medical certificate.

A statement dated in November 1990 and prepared by Dr. 
Abrahano reflects that the veteran noticed difficult 
respiration a few months following discharge.  He had 
consulted a physician and was told he suffered from bronchial 
asthma.  The statement reflects that the veteran had a 
history of asthma attacks "from 1967 to the present."  

On the April 1991 VA examination, the veteran reported a 
history of weight loss, tooth loss, loss of appetite, cough 
and sputum, tuberculosis, shortness of breath, fatigue, 
epigastric pain, constipation, peptic ulcer, urinary 
frequency, nocturia, and dribbling.  The physical examination 
report reflects "poorly nourished," edentulous, normal 
bowel sounds, and no hernia.  An April 1991 psychosocial 
survey of a prisoner of war veteran reflects that the veteran 
suffered from dysentery, malaria, and beriberi while interned 
in a concentration camp.  The veteran alleged that sometime 
in 1961, he was confined at V. Luna Hospital for nine months 
due to a duodenal ulcer.  Likewise, he was suffering from 
other ailments such as a heart ailment, asthma, arthritis, 
and rheumatism.  An electrocardiogram dated in April 1991 
reflects normal electrocardiogram.  A report of an upper 
gastrointestinal series dated in April 1991 reflects 
gastroesophageal reflux with possible peptic esophagitis.  
The April 1991 chest x-ray reflects interstitial infiltrates 
with basal pleuritis, right lower lung field, atheromatous 
aorta.  The proctosigmoidoscopy reflects no ulcer or 
[illegible] tumor noted.  The final diagnoses included severe 
malnutrition, interstitial infiltrates with basal pleuritis, 
right lower lung, atheromatous aorta, and gastroesophageal 
reflux.  The examiner noted that there was no evidence of 
anemia, avitaminosis, dysentery, malaria, or helminthiasis on 
the examination.  

A statement from Dr. Florita received in July 1993 reflects 
that the veteran was suffering from malnutrition since WW II, 
and that he suffered anemia, pleuritis, and chronic hepatitis 
incidental to his malnutrition.  The diagnoses included 
malnutrition and secondary anemia.  In his medical statement, 
Dr. Florita referred to three other physicians who 
purportedly treated the veteran prior to 1969 for 
malnutrition.  Those records have not been associated with 
the case file.

In September 1993, the veteran reported that he noticed a 
gradually enlarging mass in the hypogastric area that was 
associated with a change in bowel habits (constipation), 
urinary incontinence, weight loss, easy fatigability, and 
body weakness.  In pertinent part, the September 1993 VA 
examination reflects pale conjunctiva.  A September 1993 
report of intravenous pyelogram reveals pelvic mass probable 
with urinary bladder.  The barium enema conducted at this 
time reflects pelvic mass with involvement of the sigmoid.  
The examiner's diagnoses included iron deficiency anemia, may 
be due to poor intake and/or chronic illness, no residual 
evidence of malaria, and pelvic mass probable with urinary 
bladder.

Statements from Dr. Castillo dated in September 1993 reflect 
that the veteran had slight anemia, which for his age may 
already be acceptable.  However, he had complaints of 
weakness and remarkable weight loss.  The physician noted 
that the veteran's anemia might be seen in nutritional 
deficiency "(in this patient, poor dentition leads to poor 
intake of meat)."  An October 1993 statement from Dr. 
Castillo reflects that results of lab work appear compatible 
with non-iron deficiency anemia that may be due to poor 
intake and or chronic illness.  

A surgical pathology report from the Philippine Heart Center 
dated in October 1993 reflects a diagnosis of adenocarcinoma 
of the prostate gland, moderately differentiated, and bladder 
mass: an extension of the adenocarcinoma.  

The veteran underwent surgery for prostate cancer at the 
James L. Gordon Memorial Hospital, formerly Olongapo City 
General Hospital, in October 1993.  An October 1994 operative 
record from the Olongapo City General Hospital reflects 
preoperative diagnoses of BPH, rule out cancer of the 
bladder, and is otherwise illegible.  An undated discharge 
summary from Olongapo City General Hospital reflects BPH.

In brief, a September 1996 radiation oncology clinic report 
from the University of Washington Medical Center reflects 
that the veteran was frail-looking on examination and that he 
had mild wheezing bilaterally; otherwise, breath sounds were 
normally heard.  The assessment included widespread 
metastatic prostate carcinoma with disease in multiple bones, 
as well as a local recurrence in the prostate bed.  

In relevant part, a certified copy of the patient's clinical 
record from St. Jude's Family Hospital dated in 1997, the 
veteran's final admission, reflects that the veteran's chief 
complaint on admission was dyspnea, marked pallor, and 
weakness of the lower extremities.  The reasons listed for 
admission included difficulty breathing, pallor, and marked 
weakness.  The history of the present illness reflects cough 
and fever followed by dyspnea, marked pallor, body weakness 
and [illegible].  On physical examination, the veteran was 
pale and in acute respiratory distress, the heart was 
tachycardic with arrhythmias.  The veteran died 3 days later.  
The final diagnoses are listed as terminal bronchopneumonia 
possible, prostatic cancer with metastasis to [illegible] and 
bones, and cardiorespiratory arrest. 

A July 1997 medical certificate from the Mother and Child 
Hospital reflects that the veteran was referred to their 
clinical laboratory in October 1993 for hematological 
examination.  

At the outset, the Board notes that a former prisoner of war 
that was interned or detained for not less than 30 days, 
shall be service-connected for certain diseases if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, any other nutritional deficiency, irritable bowel 
syndrome, and peptic ulcer disease.  38 C.F.R. § 3.309(c) 
(1998). 

The Board has reviewed the record in its entirety.  As 
indicated in the evidence above, the veteran's medical 
records do not show any symptoms or a clinical diagnosis of 
cardiac problems, bronchopneumonia, or prostate cancer in-
service.  The summary of the April 1991 - prisoner of war 
examination only identifies malnutrition as related to his 
military service and prisoner of war status per 38 C.F.R. § 
3.309.  Moreover, the record on appeal does not objectively 
show any indication that the conditions listed on the death 
certificate were due to his service-connected malnutrition or 
malaria.  That is, the record does not show that the veteran 
had bronchopneumonia as a result of his malaria or severe 
malnutrition; the record does not show that the veteran had 
prostate cancer as a result of his severe malnutrition or 
malaria; and the record does not show that the veteran had a 
cardiac-respiratory arrest due to severe malnutrition or 
malaria.  Without a medical nexus showing these occurrences, 
the appellant's contentions of the same are not probative.  

Rather, the record shows that the veteran was treated for 
asthma in 1967, that he smoked, and that he did not receive 
an evaluation for malnutrition or any other service related 
disorders until 1991 as a part of the prisoner of war 
examination.  At that time, the veteran claimed having a 
cough, shortness of breath, fatigue, epigastric pain, urinary 
frequency, and dribbling, which was many years after military 
service.  There is no specific indication in the record that 
the veteran complained of or was treated for bronchopneumonia 
or prostate cancer while in-service or within any applicable 
presumptive period.  As noted previously, the prisoner of war 
presumption does not extend to include these conditions.  
There is no medical evidence, by the veteran's private 
physicians or in clinical records reviewed, that the 
cardiorespiratory arrest, bronchopneumonia, or prostate 
cancer was caused by his service-connected disabilities.  
There is definitely no indication in the record that the 
service-connected malaria or severe malnutrition contributed 
to the veteran's death.  In fact, the RO tried to establish 
such a nexus, by requesting supporting evidence from the 
appellant that would reflect that the cause of the veteran's 
death was related to his service-connected disabilities.  The 
attending physician's remarks on the death certificate do not 
rise to the level of a nexus between the veteran's cause of 
death, including the antecedent and underlying causes of 
death, and the service-connected malaria or severe 
malnutrition.  Therefore, the evidence of record shows that 
these disorders have no relationship to the cardiorespiratory 
arrest, which actually caused the veteran's death, or with 
the antecedent cause of bronchopneumonia, or with the 
underlying cause of prostate cancer with metastasis.  

Simply, there is no reasonable basis in the evidence of 
record to conclude that the veteran's service-connected 
disabilities caused his death or contributed thereto, or were 
in any way related to the prostate cancer and the 
bronchopneumonia which caused his death.  Neither prostate 
cancer nor bronchopneumonia was shown in-service, or within 
the applicable presumptive period following service.  The 
evidence submitted in support of this claim for service 
connection for the cause of the veteran's death reflects 
treatment received many years following service and fails to 
establish a nexus between the cause of the veteran's death, 
military service, or his service-connected disabilities.  As 
the evidence is not probative of the issue at hand, whether 
the service-connected disabilities caused or contributed to 
the veteran's death, the claim must be denied.

Inasmuch as the appellant may also be asserting that the 
immediate, antecedent and underlying causes of death 
"contributed" in any way to by the veteran's service-
connected disability, the Board points out that contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; and that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (1998).  Briefly, the medical evidence does not show 
that the veteran's service-connected malaria or severe 
malnutrition was a factor in his death, or that they 
contributed substantially or materially to the production of 
death.  38 C.F.R. § 3.312(c)(1).  

The Board has considered the appellant's contentions that the 
veteran's death is related to his military service, as well 
as her desire for an independent medical examination to 
establish a nexus.  However, the appellant's assertions alone 
do not constitute evidence to render the claim well-grounded.  
Brock v. Brown, 10 Vet. App. 155 (1997); Espiritu, supra.  
Moreover, the appellant's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
appellant's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Without medical evidence that relates 
the cause of the veteran's death to military service, the 
Board is not required and indeed must not develop a claim 
that is not well-grounded which includes requesting an 
independent medical examination based on her contentions.  
Therefore, as no competent medical evidence has been 
submitted in support of the appellant's claim, the claim is 
not well-grounded and must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

